 



Exhibit 10.5

Executive Non-Compete Agreement

The following is a list of executive officers who have entered into an Executive
Non-Compete Agreement in the form attached as Exhibit 10 to the Form 10-Q for
the quarter ended September 30, 1999. The number of shares of restricted stock
issued under Section 4 of the agreement is as follows:

          Executive Officers   Shares*
 
       
Gregg Bacchieri
    78,772  
Louis J. Freeh
    0  
Charles C. Krulak
    0  
John W. Scheflen
    66,960  
Richard K. Struthers
    78,772  
Kenneth A. Vecchione
    55,140  

*Share numbers reflect stock splits.

